In our opinion rendered on appellee's motion for rehearing, we considered only the legal question involving the right of a purchaser of the growing crops from the mortgagor prior to foreclosure sale as against the purchaser of the land at such sale, and thereupon reversed our original decision and affirmed the judgment of the District Court. It was not our intention, however, to modify our original decision herein reversing the judgment of the District Court rendered against W.D. Cleveland and Charles N. Elsbury on the replevy bond, but our purpose was to adhere to our decision in their favor.
We therefore correct our decision rendered on appellee's motion for rehearing, so as to affirm the judgment of the District Court as against C. Lombardi, and reverse and render judgment in favor of Cleveland and Elsbury, as decided in our original opinion herein.
Writ of error refused.